Exhibit 10.55

FIRST AMENDMENT

TO

PURCHASE AGREEMENT FOR REAL PROPERTY

AND ESCROW INSTRUCTIONS

THIS FIRST AMENDMENT TO PURCHASE AGREEMENT FOR REAL PROPERTY AND ESCROW
INSTRUCTIONS (this “Amendment”) dated as of October 10th, 2007, is entered into
between KBS SOUTH TOWNE, LLC, a Delaware limited liability company (“Buyer”),
and WORKERS COMPENSATION FUND, a Utah corporation, formerly known as Workers
Compensation Fund of Utah (“Seller”), with reference to the following recitals:

RECITALS

A. Seller and KBS Capital Advisors LLC, a Delaware limited liability company
(“Original Buyer”), entered into that certain Purchase Agreement for Real
Property and Escrow Instructions dated and effective as of September 10, 2007
(the “Purchase Agreement”).

B. Pursuant to that certain Assignment and Assumption of Purchase Agreement,
dated as of October 9, 2007 (the “Assignment and Assumption Agreement”), between
Original Buyer and Buyer, Original Buyer subsequently assigned its entire
interest in and to the Purchase Agreement to Buyer. All initially-capitalized
terms not otherwise defined herein shall have the meanings set forth in the
Purchase Agreement unless the context clearly indicates otherwise.

C. Seller and Buyer mutually desire to amend the Purchase Agreement as provided
below.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto hereby agree as follows:

AGREEMENT

1. Extension of Closing Date. The Closing Date shall be, and hereby is, extended
to and shall be not later than 5:00 p.m. (Salt Lake City time) on November 30,
2007.

2. Expiration of Feasibility Period; Feasibility Notice. Buyer acknowledges that
the Feasibility Period has expired and, therefore, in accordance with
Section 3.2.4 of the Purchase Agreement, this Amendment shall constitute Buyer’s
Feasibility Notice and Buyer shall be obligated to acquire the Property in
accordance with, and subject to, the provisions of the Purchase Agreement and
this Amendment.

3. Conditions Precedent to Buyer’s Performance. Section 4 of the Purchase
Agreement is hereby supplemented by adding the following paragraphs as Sections
4.9 and 4.10 to the Purchase Agreement:

“4.9 EASEMENT AGREEMENT. Seller and Blackacre Properties L.L.C., a Utah limited
liability company, shall have executed and recorded in the Salt Lake County
Recorder’s Office that certain Declaration of Easements, Covenants and
Restrictions in the form of Exhibit “M” attached hereto (the “Easement
Agreement”).



--------------------------------------------------------------------------------

4.10 LANDSCAPE LEASE ESTOPPEL. Buyer shall have received no less than two
(2) business days prior to the Closing Date, an executed estoppel certificate
from the Salt Lake City Corporation in form and substance reasonably acceptable
to Buyer not disclosing the existence of any default under that certain Lease
Agreement dated as of April 16, 2001 (the “Landscape Lease”) between the Salk
Lake City Corporation and Seller and confirming the amount of rent currently
payable by the tenant thereunder.”

In furtherance of the foregoing, the Easement Agreement attached hereto as
Exhibit “M” shall be, and hereby is, attached to the Purchase Agreement as
Exhibit “M”.

4. Seller’s Closing Obligations. Section 6.2 of the Purchase Agreement is hereby
supplemented by adding the following paragraph as Section 6.2(k) to the Purchase
Agreement:

“(k) An assignment and assumption of lease, in the form of Exhibit “N” attached
hereto, assigning to Buyer all of Seller’s right, title and interest in and to
the Landscape Lease (the “Assignment and Assumption of Lease”).”

In furtherance of the foregoing, the Assignment and Assumption of Lease attached
hereto as Exhibit “N” shall be, and hereby is, attached to the Purchase
Agreement as Exhibit “N”.

5. Buyer’s Closing Obligations. Section 6.3 of the Purchase Agreement is hereby
supplemented by adding the following paragraph as Section 6.3(e) to the Purchase
Agreement:

“(e) The Assignment and Assumption of Lease, signed by Buyer.”

6. Approved Title Insurance Policy. Notwithstanding anything stated to the
contrary in the Purchase Agreement, including, without limitation, the
provisions of Sections 3.2.1 and 3.1.3 of the Purchase Agreement, the Approved
Title Policy which the Title Company shall issue and deliver to Buyer, or shall
have committed to issue and deliver to Buyer, as a condition precedent to the
Close of Escrow, shall be a title policy in the form contemplated by the
pro-forma title policy attached hereto as Exhibit A and made a part hereof,
together with any endorsements attached thereto and including as part of the
insured estate the appurtenant easement created by the Easement Agreement (as
referenced in Paragraph 3 above).

7. Service Contracts. The only Service Contracts under which Buyer will assume
obligations at the Close of Escrow for the Property are the Service Contracts
listed on Exhibit B attached hereto. Seller shall terminate at the Close of
Escrow all Service Contracts that are not listed on Exhibit B attached hereto.

8. Description of Leases. Exhibit “C” to the Purchase Agreement is hereby
replaced and restated in its entirety with the Exhibit “C” attached to this
Amendment.

 

-2-



--------------------------------------------------------------------------------

9. Buyer’s Assignment. In accordance with the requirements under Section 13.1.2
of the Purchase Agreement, Seller acknowledges receipt of a signed copy of the
Assignment and Assumption Agreement.

10. No Other Amendments; This Amendment Governs and Controls. Except as
expressly modified hereby, the Purchase Agreement shall remain unmodified and in
full force and effect. To the extent any of the provisions of this Amendment are
inconsistent with any of the provisions set forth in the Purchase Agreement, the
provisions of this Amendment shall govern and control.

11. Counterparts. This Amendment may be executed in any number of counterparts,
each of which shall be deemed an original, but all of which when taken together
shall constitute one and the same instrument. Each counterpart may be delivered
by facsimile transmission. The signature page of any counterpart may be detached
therefrom without impairing the legal effect of the signature(s) thereon
provided such signature page is attached to any other counterpart identical
thereto.

[SIGNATURES ON NEXT PAGE]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Seller and Buyer have executed this Amendment as of the day
and year first above written.

 

SELLER: WORKERS COMPENSATION FUND, a Utah corporation By:  

/s/ Authorized Signatory

Name:   Title:  

[SIGNATURES CONTINUE ON FOLLOWING PAGE]



--------------------------------------------------------------------------------

KBS SOUTH TOWNE, LLC,   a Delaware limited liability company   By:   KBS REIT
ACQUISITION XXIX, LLC,     a Delaware limited liability company,     its sole
member     By:   KBS REIT PROPERTIES, LLC,       a Delaware limited liability
company,       its sole member       By:   KBS LIMITED PARTNERSHIP,         a
Delaware limited partnership,         its sole member         By:   KBS REAL
ESTATE INVESTMENT TRUST, INC.,           a Maryland corporation,          
general partner           By:  

/s/ Charles J. Schreiber, Jr.

            Charles J. Schreiber, Jr.             Chief Executive Officer  